Citation Nr: 1800213	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  11-21 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to generalized anxiety disorder with depressed mood and chronic sleep impairment. 

2. Entitlement to service connection for a disability manifested by low back pain.

3.  Entitlement to service connection for a right hip disorder.

4.  Entitlement to service connection for a right knee disorder. 

5.  Entitlement to service connection for a disability manifested by vertigo or balance impairment, to include as secondary to tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1990 to June 1990 and from February 1991 to April 1991, with additional periods of active and inactive duty for training in the Air Force Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to the benefits currently sought on appeal.

The issues of service connection for a right hip and right knee disorder, and a disability manifested by vertigo or balance impairment are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current disability of sleep apnea has not been shown during the period covered by this appeal. 

2.  A current disability manifested by low back pain has not been shown during the period covered by this appeal.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for sleep apnea are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 
2.  The criteria to establish service connection for a disability manifested by low back pain are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In this case, the Veteran has not referred to any explicit deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence within the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the given claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).


Service Connection

Service connection generally requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship, or nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303; see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 1 Vet. App. 439 (1995).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) competent evidence establishing a medical relationship between the service-connected disability and the current disability for which compensation is sought.  See Wallin v. West, 11 Vet. App. 509 (1998).  The necessary medical relationship may be shown by evidence that the nonservice-connected disability is proximately due to or the result of a service-connected disability, or that the nonservice-connected disease or injury increased in severity beyond its natural progression due to a service-connected disability.  38 C.F.R. § 3.310.  The latter circumstance is known by the legal term of "aggravation."  38 C.F.R. § 3.310(b).  

Service connection is also available for certain undiagnosed illness and medically unexplained chronic multisymptom illnesses that can include symptoms such as joint pain, signs or symptoms involving the respiratory system, sleep disturbances, and neuropsychological signs or symptoms, which could approximate some symptomatology described by the Veteran here.  38 C.F.R. § 3.317.  However, presumptions related to this type of disability are only available to Persian Gulf veterans with qualifying service in the Southwest Asia theater of operations.  38 C.F.R. § 3.317(e).  There is no evidence, nor does the Veteran contend that he had active service in Iraq, Kuwait, Saudi Arabia, or other areas within the Southwest Asia theater of operations.  Therefore, the presumptions of § 3.317 do not apply.  

The competency of evidence is a legal concept determining whether testimony may be heard from a particular witness on a given subject.  Any claimant before VA is generally competent to provide testimony concerning factual matters of which he or she has firsthand knowledge, to include experiencing physical symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding lay person competent to report symptoms of a hip disorder including pain, an observably rotated foot, and a limp).  

Under certain circumstances, lay statements may support a claim by showing the occurrence of lay-observable events or the presence of disability, or symptoms of disability that are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994) (finding lay evidence is competent if provided by a person with knowledge of the facts or circumstances and conveys matters that can be observed and described by a person without specialized knowledge or training); 38 C.F.R. § 3.159(a)(2) (2017).  However, although a lay person can provide an account of matters they actually observed, or are within the realm of their own personal knowledge, a lay witness cannot offer evidence that requires specialized medical knowledge such as causation or etiology of a disease or injury.  Layno v. Brown.

In this case, the Veteran asserts that sleep apnea and a disability manifested by low back pain had their onset in, or otherwise result from his service in the Armed Forces. 

Sleep apnea

The Veteran seeks service connection for sleep apnea, or other sleep disorder manifested by excessive daytime sleepiness and difficulties sleeping at night.  Veteran's lay statement, August 2010.  The Veteran states that when he wakes in the morning, he does not feel rested.  Id.  His wife essentially reiterates these contentions, including that his snoring has gotten worse over the course of their marriage.  Spouse's lay statement, August 2010. 

To this end, the Board notes that apnea is medically defined as a cessation of breathing.  Dorland's Illustrated Medical Dictionary 118 (31st ed. 2007).  Sleep apnea, as such, is a condition manifested by a cessation of, or at least disordered breathing during sleep.  See also Medlineplus.gov.  In this instance, the medical record does not reflect a diagnosis of sleep apnea at any time during the present appeal.  In an August 2010 statement, the Veteran confirmed that he has not sought treatment for sleep apnea.  

In regularly scheduled VA appointments for health maintenance and the review of existing medical problems in February 2017, February 2016, and January 2014, the Veteran did not report breathing problems during sleep or seek any treatment for sleep apnea or related symptomatology.  VA treatment records.  An April 2016 cardiology consultation record also reflects "no" answers in response to questions regarding snoring, nocturnal paroxysmal dyspnea, and poor sleep patterns.  The Veteran reported getting approximately 8 hours of sleep nightly.  VA treatment record, April 2016.   

While the Veteran and his wife are competent to report symptoms such as snoring, lack of energy, or daytime sleepiness, they are not competent to render a medical diagnosis of sleep apnea as that would require specialized medical knowledge.  Layno v. Brown.  

Additionally, the Board notes that during the pendency of this appeal, service connection was granted for chronic sleep impairment in conjunction with the Veteran's service-connected generalized anxiety disorder with depressed mood.  Rating decision, September 2015.  As such, service connection is already in effect and he is currently receiving compensation for general impairments related to his sleep.  This service-connected general sleep impairment could include symptoms such as those described by the Veteran and his wife above.  Additional distinct symptomatology or disability would need to be shown to warrant service connection under another diagnosis, specifically sleep apnea.  

The Board acknowledges the argument by the Veteran's representative that the claim of service connection for sleep apnea should be considered under 38 C.F.R. § 3.310 as secondary to the Veteran's service-connected psychiatric disorder, which includes chronic sleep impairment.  Appellate Brief, November 2017.  However, secondary service connection also requires evidence of a current disability to meet the initial threshold element.   Wallin v. West, 11 Vet. App. 509.  In this case, there is no competent or credible evidence of a current sleep apnea disability. 

Without competent evidence of breathing impairment during sleep, or a diagnosis of sleep apnea, service connection for sleep apnea cannot be granted.  The Court of Appeals for Veterans Claims has specifically disallowed service connection where there is no present disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Low back pain

With respect to the claim of entitlement to service connection for low back pain, the Veteran specifically asserts that the claimed disability results from a fall incurred during a nine day period of annual training in February 2010.  Active duty for training (ACDUTRA) is, among other things, full-time duty by Reservists or members of the National Guard for training purposes.  See 38 U.S.C. § 101(22) (2012); 38 C.F.R. § 3.6(c) (2017).  

ACDUTRA is considered active military service for the purpose of establishing VA benefits when the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty during such period.  38 U.S.C. 
§ 101(24).  However, at this time, the Board does not enter into a full discussion of the Veteran's duty status at the time of the fall in question, as the first threshold element necessary to establish service connection is not shown by the evidence of record.  The evidence does not reflect a medical diagnosis of a current disability manifested by low back pain at any time during the present appeal. 
 
In support of his claim, the Veteran has submitted a March 2010 private treatment note from his family doctor during which he reports a fall during military service approximately one month prior.  The Veteran reported soreness of the right hip, knee, and low back existing at the time.  Private treatment, March 2010.  The only resulting diagnosis at the time related to the right hip.  The Veteran's physician made no finding or treatment plan regarding the low back complaints.  Id.  

In subsequent VA treatment, including annual appointments specifically intended to review medical problems, the Veteran did not report any problem relating to back pain, nor is any history or diagnosis shown of a disability manifested by low back pain.  See, e.g., VA treatment, February 2017, February 2016, January 2014.  

In the absence of a current diagnosis, service connection for a disability manifested by low back pain is not warranted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); Brammer v. Derwinski (finding in the absence of proof of the presently claimed disability, there can be no valid claim for service connection).  

Finally, after careful consideration of all evidence available in a given case, any reasonable doubt, meaning a point where there is an approximate balance of positive and negative evidence regarding any issue material to the determination (a legal condition called equipoise), VA will resolve that doubt in the Veteran's favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Alternatively, to deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  In this instance, the evidence weighs against the claim.  Service connection for sleep apnea and a disability manifested by low back pain must be denied.  38 C.F.R. § 3.303.


ORDER

Service connection for sleep apnea is denied. 

Service connection for a disability manifested by low back pain is denied. 



REMAND

Additional evidentiary development is required before the Board may decide the merits of the claims of service connection for vertigo, a right hip disorder, and a right knee disorder.  

In regard to the claims of service connection for the right knee and right hip, the Veteran credibly reports a fall during icy weather occurring during a period of ACDUTRA in February 2010.  The Veteran was subsequently diagnosed with right hip bursitis in March 2010 by his private physician.  VA treatment records also reflect ongoing reports of ongoing stable right knee pain, without specific diagnosis.  See, e.g., VA treatment, February 2017.  

Where there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, evidence establishing that an event, injury, or disease occurred in service, and an indication that the disability or persistent symptoms of a disability may be associated with service or another service-connected disability, but there is insufficient competent medical evidence to make a decision on the claim, the Veteran must be afforded a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claim of service connection for vertigo, the Veteran asserts that he has an uncomfortable feeling of motion, feeling like spinning, falling, tilting, or whirling when there is no actual movement.  The Veteran believes this is associated with his service-connected tinnitus.  He states that he is occasionally nauseous and may have some intermittent difficulty maintaining his balance when he walks or stands up quickly.  He states that he has not sought treatment for the condition.  Veteran's statement, August 2010.  However, the symptoms described by the Veteran are all symptoms capable of lay observation, within his own personal knowledge and experience.  As such he is competent to describe these as recurrent symptoms that he experiences.  As above, where there is competent evidence of recurrent symptoms of a disability, an additional service-connected disability, and some indication that the persistent symptoms may be associated with the service-connected disability, a VA examination is warranted.  McLendon v. Nicholson.  
To this end however, the Board notes that in a February 2012 VA examination for hearing loss and tinnitus, the examiner was unable to complete the examination testing because the Veteran's responses were inconsistent and not considered reliable.  The audiologist recommended medical follow-up for treatment purposes in order to address the Veteran's complaint of loss of balance.  There is no evidence that the Veteran subsequently sought treatment for the condition as recommended.  

Nonetheless, the Board finds that the duty to assist the Veteran necessitates that he be afforded VA examinations regarding his claims of service connection for vertigo, as well as the right hip and right knee.  However, the Veteran is reminded that the "duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must cooperate by accurately reflecting his symptoms upon examination with regard to the claimed conditions.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed right hip and right knee disorders.  The electronic claims file should be made available to and be reviewed by the examiner.  

The examiner is then asked to answer the following questions:

a. Is there a current diagnosis of a disability manifested by right hip pain?

b. Is there a current diagnosis of a disability manifested by right knee pain?

c.  If there is a current right hip or right knee diagnosis, is it at least as likely as not (probability of 50 percent or more) that the diagnosed disability is a result of the fall on ice described by the Veteran as occurring in February 2010?  An opinion is required on each right hip or right knee disability diagnosed. 

d. If there is a current right hip or right knee diagnosis, is it at least as likely as not (probability of 50 percent or more) that the diagnosed disability is related to active service in any other way? An opinion is required on each right hip or right knee disability diagnosed.

A detailed rationale for each opinion expressed must be provided. 

If the examiner is unable to offer any requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the current limits of medical knowledge. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3.  Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's claimed disability manifested by vertigo or a balance impairment, to include as secondary to service-connected tinnitus.  The electronic claims file should be made available to and be reviewed by the examiner.  

The examiner is then asked to answer the following questions:

a. Is there a current diagnosis of a disability manifested by the Veteran's reported vertigo and/or balance difficulties?

b. If so, is that disability at least as likely as not (likelihood of 50 percent or more) 
   i. due to or the result of the Veteran's service-connected tinnitus or bilateral hearing loss?
   ii. or increased in severity as a result of the Veteran's service-connected tinnitus or bilateral hearing loss?

c. If a current diagnosis manifested by vertigo or balance impairment is established, but not found to be secondary to the Veteran's tinnitus or hearing loss, is it at least as likely as not (likelihood of 50 percent or more) that the disability was otherwise incurred in, or is related to the Veteran's military service in any other way? 

A detailed rationale for each opinion expressed must be provided. 

If the examiner is unable to offer any requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the current limits of medical knowledge. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4.  Undertake any other development deemed warranted, and then readjudicate the Veteran's claim on the basis of the additional evidence.  If a benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case, then return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


